Exhibit 10.2

REHABCARE GROUP, INC.

TERMINATION COMPENSATION AGREEMENT

 

This agreement ("Agreement") has been entered into as of the 1st day of March,
2007, by and between RehabCare Group, Inc., a Delaware corporation (the
"Company"), and Michael R. Garcia, an individual (the "Executive").

 

RECITALS

 

The Board of Directors of the Company has determined that it is in the best
interests of the Company and its stockholders to reinforce and encourage the
continued attention and dedication of the Executive to the Company as the
Company's Senior Vice President, Chief Human Resources Officer and to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility or occurrence of a Change in Control (as defined
below). The Board desires to provide for the continued employment of the
Executive as Senior Vice President, Chief Human Resources Officer on terms
competitive with those of other corporations, and the Executive is willing to
rededicate himself and continue to serve the Company as its Senior Vice
President, Chief Human Resources Officer. Additionally, the Board believes it is
imperative to diminish the inevitable distraction of the Executive by virtue of
the personal uncertainties and risks created by a potential or pending Change in
Control and to encourage the Executive's full attention and dedication to the
Company currently and in the event of any potential or pending Change in
Control, and to provide the Executive with compensation and benefits
arrangements upon any termination after a Change in Control and certain
terminations of employment prior to a Change in Control which ensure that the
compensation and benefits expectations of the Executive will be satisfied.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

 

IT IS AGREED AS FOLLOWS:

 

Section 1:

Definitions and Construction.

 

1.1          Definitions. For purposes of this Agreement, the following words
and phrases, whether or not capitalized, shall have the meanings specified
below, unless the context plainly requires a different meaning.

 

1.1(a)    "Accrued Obligations" has the meaning set forth in Section 4.1(a) of
this Agreement.

 

1.1(b)    "Annual Base Salary" has the meaning set forth in Section 2.4(a) of
this Agreement.

 

 

1.1(c)

"Board" means the Board of Directors of the Company.

 

 

3272306.4

EVP/SVPII Termination Compensation Agreement

 

 



 

 

 

 

1.1(d)

"Cause" has the meaning set forth in Section 3.3 of this Agreement.

 

 

1.1(e)

"Change in Control" means:

 

(i)           The acquisition by any individual, entity or group, or a Person
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of
ownership of thirty percent (30%) or more of either (a) the then outstanding
shares of common stock of the Company (the "Outstanding Company Common Stock")
or (b) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
"Outstanding Company Voting Securities"); or

 

(ii)          Individuals who, as the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election, by the Company's
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, as a member of the
Incumbent Board, any such individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or

 

(iii)        Approval by the stockholders of the Company of a reorganization,
merger or consolidation, in each case, unless, following such reorganization,
merger or consolidation, (a) more than fifty percent (50%) of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation in substantially the same proportions as their
ownership, immediately prior to such reorganization, merger or consolidation, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (b) no Person beneficially owns, directly or indirectly,
thirty percent (30%) or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation, entitled to vote generally in the election of
directors and (c) at least a majority of the members of the board of directors
of the corporation resulting from such reorganization, merger or consolidation
were members of the Incumbent Board at the time of the execution of the initial
agreement providing for such reorganization, merger or consolidation;

 

 

3272306.4

- 2 -

EVP/SVPII Termination Compensation Agreement

 



 

 

(iv)         Approval by the stockholders of the Company of (a) a complete
liquidation or dissolution of the Company or (b) the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation, with respect to which following such sale or other disposition, (1)
more than forty percent (40%) of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person
beneficially owns, directly or indirectly, thirty percent (30%) or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (3) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.

 

1.1(f)     "Change in Control Date" means the date that the Change in Control
first occurs.

 

1.1(g)    "Company" has the meaning set forth in the first paragraph of this
Agreement and, with regard to successors, in Section 6.2 of this Agreement.

 

 

1.1(h)

"Code" shall mean the Internal Revenue Code of 1986, as amended.

 

1.1(i)     "Date of Termination" has the meaning set forth in Section 3.7 of
this Agreement. In all cases, a "Date of Termination" shall only occur upon
separation from service from the Company and all of its affiliates, as defined
in Treasury regulations under Section 409A of the Code.

 

 

1.1(j)

"Disability" has the meaning set forth in Section 3.2 of this Agreement.

 

1.1(k)    "Disability Effective Date" has the meaning set forth in Section 3.2
of this Agreement.

 

1.1(l)     "Effective Date" means the date of this Agreement specified in the
first paragraph of this Agreement.

 

1.1(m)   "Employment Period" means the period beginning on the Effective Date
and ending on the later of (i) December 31, 2007, or (ii) December 31 of any
succeeding year during which notice is given by either party (as described in
Section 2.1 of this Agreement) of such party's intent not to renew this
Agreement.

 

 

3272306.4

- 3 -

EVP/SVPII Termination Compensation Agreement

 



 

 

1.1(n)    "Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

1.1(o)    "Excise Tax" has the meaning set forth in Section 4.2(f)(i) of this
Agreement.

 

1.1 (p)  "Good Reason" has the meaning set forth in Section 3.4 of this
Agreement.

 

1.1(q)    "Gross-Up Payment" has the meaning set forth in Section 4.2(f)(i) of
this Agreement.

 

1.1(r)     "Incumbent Board" has the meaning set forth in Section 1.1(e)(ii) of
this Agreement.

 

1.1(s)     "Notice of Termination" has the meaning set forth in Section 3.6 of
this Agreement.

 

1.1(t)     "Other Benefits" has the meaning set forth in Section 4.1(e) of this
Agreement.

 

1.1(u)    "Outstanding Company Common Stock" has the meaning set forth in
Section 1.1(e)(i) of this Agreement.

 

1.1(v)    "Outstanding Company Voting Securities" has the meaning set forth in
Section 1.1(e)(i) of this Agreement.

 

1.1(w)   "Payment" has the meaning set forth in Section 4.2(f)(i) of this
Agreement.

 

1.1(x)    "Person" means any "person" within the meaning of Sections 13(d) and
14(d) of the Exchange Act.

 

1.1(y)    "Prorated Target Bonus" has the meaning set forth in Section 4.2(a) of
this Agreement.

 

1.1(z)    "Specified Employee" has the meaning set forth in Section 4.9 of this
Agreement.

 

1.1(aa)  "Target Bonus" has the meaning set forth in Section 2.4(b) of this
Agreement.

 

 

3272306.4

- 4 -

EVP/SVPII Termination Compensation Agreement

 



 

 

1.1(bb) "Term" means the period that begins on the Effective Date and ends on
the earlier of: (i) the Date of Termination, or (ii) the close of business on
the later of December 31, 2007 or December 31 of any renewal term.

 

1.2          Gender and Number. When appropriate, pronouns in this Agreement
used in the masculine gender include the feminine gender, words in the singular
include the plural, and words in the plural include the singular.

 

1.3          Headings. All headings in this Agreement are included solely for
ease of reference and do not bear on the interpretation of the text.
Accordingly, as used in this Agreement, the terms "Article" and "Section" mean
the text that accompanies the specified Article or Section of the Agreement.

 

1.4          Applicable Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Missouri, without reference
to its conflict of law principles.

 

Section 2:

Terms and Conditions of Employment.

 

2.1          Period of Employment. The Executive shall remain in the employ of
the Company throughout the Term of this Agreement in accordance with the terms
and provisions of this Agreement. This Agreement will automatically renew for
annual one-year periods unless either party gives the other written notice, by
September 30, 2007, or September 30 of any succeeding year, of such party's
intent not to renew this Agreement.

 

 

2.2

Positions and Duties.

 

2.2(a)    Throughout the Term of this Agreement, the Executive shall serve as
Senior Vice President, Chief Human Resources Officer of the Company subject to
the reasonable directions of the Board. The Executive shall have such authority
and shall perform such duties as are specified by the Bylaws of the Company and
the Board for the office of Senior Vice President, Chief Human Resources
Officer, subject to the control exercised by the Board from time to time.

 

2.2(b)    Throughout the Term of this Agreement (but excluding any periods of
vacation and sick leave to which the Executive is entitled), the Executive shall
devote reasonable attention and time during normal business hours to the
business and affairs of the Company and shall use his reasonable best efforts to
perform faithfully and efficiently such responsibilities as are assigned to him
under or in accordance with this Agreement; provided that, it shall not be a
violation of this Section 2.2(b) for the Executive to (i) serve on corporate,
civic or charitable boards or committees with or without compensation, (ii)
deliver lectures or fulfill speaking engagements, with or without compensation,
or (iii) manage personal investments, so long as such activities do not
significantly interfere with the performance of the Executive's responsibilities
as an employee of the Company in accordance with this Agreement, violate the

 

3272306.4

- 5 -

EVP/SVPII Termination Compensation Agreement

 



 

terms of this Agreement or any other agreement between Executive and the
Company, or violate the Company's conflict of interest policy or any applicable
law.

 

2.3          Situs of Employment. Throughout the Term of this Agreement, the
Executive's services shall be performed at and out of the Company's executive
offices located in the greater St. Louis, Missouri metropolitan area or such
other office as shall be agreed to between the Executive and the President and
Chief Executive Officer of the Company.

 

 

2.4

Compensation.

 

2.4(a)    Annual Base Salary. At the date of this Agreement, the Executive will
be paid a base salary ("Annual Base Salary") at an annual rate of Two Hundred
Sixty Thousand Dollars ($260,000.00), which shall be paid in equal or
substantially equal semi-monthly installments. During the Term of this
Agreement, the Annual Base Salary payable to the Executive shall be reviewed at
least annually after the end of the first calendar quarter (starting with
calendar year 2008) and shall be increased at the discretion of the Board or the
Compensation and Nominating/Corporate Governance Committee of the Board but
shall not be reduced.

 

2.4(b)    Incentive Bonuses. In addition to Annual Base Salary, the Executive
shall be awarded the opportunity to earn an incentive bonus on an annual basis
under any incentive compensation plan which is generally available to other peer
executives of the Company. The Board of Directors or the Compensation and
Nominating/Corporate Governance Committee shall establish at the beginning of
each calendar year a target incentive award equal to a designated percentage of
the Executive's Annual Base Salary paid during that plan year (the "Target
Bonus"). The Board and/or the Compensation and Nominating/Corporate Governance
Committee may also establish minimum and maximum incentive bonus opportunities
on an annual basis in addition to the Target Bonus. The Board of Directors shall
be exclusively responsible for decisions relating to administration of the
executive incentive plans.

 

2.4(c)    Incentive, Savings and Retirement Plans. Throughout the Term of this
Agreement, the Executive shall be entitled to participate in all equity
incentive, savings and retirement plans generally available to other peer
executives of the Company; provided, however, that the nature and level of any
equity incentive awards shall be solely determined by the Board or the
Compensation and Nominating/Corporate Governance Committee in its discretion.
Also, during the Term, the Executive shall be eligible to participate in the
Company's long term cash incentive plan. During the Term, the percentage of
Annual Base Salary upon which a potential award shall be based shall be
established by the Board or the Compensation and Nominating/Corporate Governance
Committee in its discretion. For each three (3) year performance period during
the Term and under the plan, the financial metrics for receiving a payout will
be established by the Board or the Committee in its discretion and otherwise
determined by the terms of the plan. Payment of awards under the long term cash
incentive plan, and eligibility to receive any payment, will be determined under
and according to the terms of that plan and based upon performance criteria
established annually by the Board or the

 

3272306.4

- 6 -

EVP/SVPII Termination Compensation Agreement

 



 

Committee under the plan. Nothing herein prevents the Company from terminating
or changing the long term cash incentive plan in its discretion, subject to a
participant's right under the plan as to any incentive award which has already
been earned.

 

2.4(d)    Welfare Benefit Plans. Throughout the Term of this Agreement (and
thereafter, subject to Section 4.1(d) or 4.2(d) hereof), the Executive and/or
the Executive's family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent generally available to other peer executives of the Company.

 

2.4(e)    Expenses. Throughout the Term of this Agreement, the Executive shall
be entitled to receive prompt reimbursement for all reasonable business expenses
incurred by the Executive in accordance with the policies, practices and
procedures of the Company.

 

2.4(f)     Fringe Benefits. Throughout the Term of this Agreement, the Executive
shall be entitled to such fringe benefits as generally are provided to other
peer executives of the Company.

 

2.4(g)    Office and Support Staff. Throughout the Term of this Agreement, the
Executive shall be entitled to an office or offices at the Company's executive
offices in the greater St. Louis, Missouri metropolitan area and/or at such
other location as the Executive and the President and Chief Executive Officer of
the Company shall agree of a size and with furnishings and other appointments,
and to personal secretarial and other assistance, as are generally provided to
other peer executives of the Company.

 

2.4(h)    Vacation. Throughout the Term of this Agreement, the Executive shall
be entitled to paid vacation in accordance with the plans, policies, programs
and practices as are generally provided to other peer executives of the Company.

 

Section 3:

Termination of Employment.

 

3.1          Death. The Executive's employment shall terminate automatically
upon the Executive's death during the Employment Period.

 

3.2          Disability. If the Company determines in good faith that the
Disability of the Executive has occurred during the Employment Period (pursuant
to the definition of Disability set forth below), the Company may give to the
Executive written notice in accordance with Section 7.2 of its intention to
terminate the Executive's employment. In such event, the Executive's employment
with the Company shall terminate effective on the thirtieth (30th) day after
receipt of such notice by the Executive (the "Disability Effective Date"),
provided that, within the thirty (30) days after such receipt, the Executive
shall not have returned to full-time performance of the Executive's duties. For
purposes of this Agreement, "Disability" shall mean

 

3272306.4

- 7 -

EVP/SVPII Termination Compensation Agreement

 



 

that the Executive has been unable with reasonable accommodation to perform the
services required of the Executive hereunder on a full-time basis for a period
of one hundred eighty (180) consecutive business days by reason of a physical
and/or mental condition. "Disability" shall be deemed to exist when certified by
a physician selected by the Company and acceptable to the Executive or the
Executive's legal representative (such agreement as to acceptability not to be
withheld unreasonably). The Executive will submit to such medical or psychiatric
examinations and tests as such physician deems necessary to make any such
Disability determination.

 

3.3         Termination for Cause or without Cause. The Company may terminate
the Executive's employment during the Employment Period for "Cause," which shall
mean termination based upon: (i) the Executive's willful and continued failure
to substantially perform his duties with the Company (other than as a result of
incapacity due to physical or mental condition), after a written demand for
substantial performance is delivered to the Executive by the Company, which
specifically identifies the manner in which the Executive has not substantially
performed his duties, (ii) the Executive's commission of an act constituting a
criminal offense that would be classified as a felony under the applicable
criminal code or involving moral turpitude, dishonesty, or breach of trust, or
(iii) the Executive's material breach of any provision of this Agreement. For
purposes of this Section, no act or failure to act on the Executive's part shall
be considered "willful" unless done, or omitted to be done, without good faith
and without reasonable belief that the act or omission was in the best interest
of the Company. Notwithstanding the foregoing, the Executive shall not be deemed
to have been terminated for Cause unless and until (i) he receives a Notice of
Termination from the Company, (ii) he is given the opportunity, with counsel, to
be heard before the Board, and (iii) the Board finds, in its good faith opinion,
that the Executive was guilty of the conduct set forth in the Notice of
Termination. The Company also may terminate the Executive's employment at any
time during the Employment Period without Cause.

 

3.4         Termination by Executive for Good Reason. The Executive may
terminate his employment with the Company during the Employment Period for "Good
Reason," which shall mean termination based upon: (i) the assignment to the
Executive of any duties inconsistent in any respect with the position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities held by the Executive as of the date of this Agreement or any
other action by the Company which results in a material diminution in such
position, authority, duties and responsibilities; (ii) the Company's requiring
the Executive to have any office arrangements for performing his duties which
are different than the arrangements in effect as of the date of this Agreement;
(iii) any reduction in Executive's Annual Base Salary; (iv) any reduction in
Executive's annual Target Bonus; or (v) a material breach by the Company of any
provision of this Agreement. Any termination of the Executive's employment based
upon a good faith determination of "Good Reason" made by the Executive shall be
subject to a delivery of a Notice of Termination by the Executive to the Company
in the manner prescribed in Section 3.6 and subject further to the ability of
the Company to remedy promptly any action not taken in bad faith by the Company
that may otherwise constitute Good Reason under this Section 3.4.

 

 

3272306.4

- 8 -

EVP/SVPII Termination Compensation Agreement

 



 

 

3.5          Voluntary Termination by the Executive. The Executive may
voluntarily terminate his employment with the Company for any reason or for no
reason at any time during the Employment Period.

 

3.6          Notice of Termination. Any termination by the Company for Cause,
without Cause, or Disability, or by the Executive for any reason or no reason,
shall be communicated by Notice of Termination to the other party, given in
accordance with Section 7.2. For purposes of this Agreement, a "Notice of
Termination" means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated, and (iii) if the Date of Termination (as defined in Section 3.7
hereof) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than fifteen (15) days after the
giving of such notice). The failure of the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing the Company's rights hereunder.

 

3.7          Date of Termination. "Date of Termination" means (i) if the
Executive's employment is terminated by the Company for Cause, the Date of
Termination shall be the date of receipt by the Executive of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if the
Executive's employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be, or (iii) if the Executive's employment is
voluntarily terminated by the Executive for any reason or no reason, the Date of
Termination shall be a date specified in the Notice of Termination, (iv) if the
Executive's employment is terminated by the Company other than for Cause, death,
or Disability, the Date of Termination shall be the date of receipt by the
Executive of the Notice of Termination.

 

Section 4:

Certain Benefits Upon Termination.

 

4.1         Termination Without Cause or Timely Termination for Good Reason
Prior to a Change in Control. Subject to the provisions of Section 4.9, if,
prior to a Change in Control during the Employment Period, the Company
terminates the Executive's employment without Cause or the Executive terminates
his employment with the Company for Good Reason within forty-five (45) days of
the first occurrence of an event that would constitute Good Reason, the
Executive shall be entitled to the payment of the benefits provided below:

 

4.1(a)    Accrued Obligations. Within thirty (30) days after the Date of
Termination, the Company shall pay to the Executive the sum of (1) the
Executive's accrued salary through the Date of Termination, and (2) any accrued
and unused paid days off; in each case to the extent not previously paid. In
addition, Executive shall be entitled to the accrued benefit payable to the
Executive under any deferred compensation plan, program or arrangement in which
the Executive is a participant subject to the computation of benefits and
payment

 

3272306.4

- 9 -

EVP/SVPII Termination Compensation Agreement

 



 

provisions of such plan, program or arrangement. All of the amounts due and
owing to the Executive pursuant to this Section 4.1(a) are hereinafter referred
to collectively as the "Accrued Obligations". Payment under any annual or
long-term cash incentive plan shall be determined and governed solely by the
terms of the applicable plan.

 

4.1(b)    Annual Base Salary and Target Bonus Continuation. For a period of
twelve (12) months beginning in the month after the Date of Termination, the
Company shall pay to the Executive on a monthly basis one-twelfth of an amount
equal the sum of Executive's then-current Annual Base Salary and Target Bonus
for the year in which the Date of Termination occurs. Payments under any long
term cash incentive plan are not part of or included in this calculation.

 

4.1(c)    Stock-Based Awards. All stock-based awards held by the Executive will
be exercisable or vested, expire or terminate in accordance with the terms of
their respective grant agreements.

 

4.1(d)    Health Benefit Continuation. For twelve (12) months following the Date
of Termination, the Executive and his spouse and other dependents shall continue
to be covered by the medical, dental, vision and prescription drug plan(s)
maintained by the Company in which the Executive and his spouse or other
dependents were participating immediately prior to the Date of Termination;
provided that to the extent such continued coverage is not permitted under the
Company's plans, for each of the twelve (12) months beginning in the month the
Date of Termination occurs, the Company will provide substantially similar
benefits or, at the Company's option, pay to Executive an amount, grossed up for
income and employment taxes thereon, equal to the dollar amount that would have
been paid by the Company for such coverage for the Executive and/or the
Executive's family under the Company's plan(s) during such period; provided,
however, that if the Executive becomes reemployed with another employer and is
eligible to receive medical or health benefits under another employer-provided
plan, program, practice or policy the medical and health benefits described
herein shall be immediately terminated upon the commencement of coverage under
the new employer's plan, program, practice or policy.

 

4.1(e)    Outplacement. During the twelve (12) month period following the Date
of Termination, the Company shall provide to Executive executive-level
outplacement services by a vendor selected by the Company.

 

4.2          Benefits Upon a Change in Control. Subject to the provisions of
Section 4.9, if a Change in Control occurs during the Employment Period and
within two (2) years after the Change in Control Date (a) the Company terminates
the Executive's employment without Cause, or (b) the Executive terminates
employment with the Company for Good Reason, then the Executive shall become
entitled to the payment of the benefits as provided below:

 

4.2(a)    Accrued Obligations. Within thirty (30) days after the Date of
Termination, the Company shall pay to the Executive the Accrued Obligations and
the "Prorated

 

3272306.4

- 10 -

EVP/SVPII Termination Compensation Agreement

 



 

Target Bonus." For purposes of this Agreement, the term "Prorated Target Bonus"
means an amount determined by multiplying the actual percentage of the
Executive's base salary that was to be paid to the Executive as his Target Bonus
in the year in which the Change in Control Date occurs by the Executive's
then-current Annual Base Salary as of the Date of Termination and prorating this
amount by multiplying it by a fraction, the numerator of which is the number of
days during the then-current calendar year that the Executive was employed by
the Company up to and including the Date of Termination and the denominator of
which is 365. Payment under any long term cash incentive plan shall be
determined and governed solely by the terms of such plan.

 

4.2(b)    Severance Amount. Within thirty (30) days after the Date of
Termination, the Company shall pay to the Executive as severance pay in a lump
sum, in cash, an amount equal to 1.5 times the sum of the Executive's
then-current Annual Base Salary plus Target Bonus for the year in which the
Change in Control Date occurs. Payments under any long term cash incentive plan
are not part of or included in this calculation.

 

4.2(c)    Stock-Based Awards. All stock-based awards held by the Executive will
be exercisable or vested, expire or terminate in accordance with the terms of
their respective grant agreements.

 

4.2(d)    Health Benefit Continuation. For eighteen (18) months following the
Date of Termination, the Executive and his spouse and other dependents shall
continue to be covered by the medical, dental, vision and prescription drug
plan(s) maintained by the Company in which the Executive and his spouse or other
dependents were participating immediately prior to the Date of Termination;
provided that to the extent such continued coverage is not permitted under the
Company's plan(s), for each of the eighteen (18) months beginning in the month
the Date of Termination occurs, the Company will provide substantially similar
benefits or, at the Company's option, pay to Executive an amount, grossed up for
income and employment taxes thereon, equal to the dollar amount that would have
been paid by the Company for such coverage for the Executive and/or the
Executive's family under the Company's plan(s) during such period; provided,
however, that if the Executive becomes reemployed with another employer and is
eligible to receive medical or health benefits under another employer-provided
plan, program, practice or policy the medical and health benefits described
herein shall be immediately terminated upon the commencement of coverage under
the new employer's plan, program, practice or policy.

 

4.2(e)    Outplacement. During the twelve (12) month period following the Date
of Termination, the Company shall provide to Executive executive-level
outplacement services by a vendor selected by the Company.

 

 

3272306.4

- 11 -

EVP/SVPII Termination Compensation Agreement

 



 

 

 

4.2(f)

Gross-up Payments.

 

(i)           Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined that any payment by the Company to or for the
benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise but
determined without regard to any additional payments required under this Section
4.2(f)) (a "Payment") would be subject to the excise tax imposed by Code Section
4999 (or any successor provision) or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
"Excise Tax"), then the Executive shall be entitled to receive an additional
payment (a "Gross-Up Payment") in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest or penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment on
an after-tax basis equal to the Excise Tax imposed upon the Payment. Any
Gross-Up Payment required under this Section 4.2(f) shall be made on the April 1
of each of the three years immediately following the year in which the Date of
Termination occurred. The intent of the parties is that the Company shall be
responsible in full for, and shall pay, any and all Excise Tax on any Payments
and Gross-up Payment(s) and any income and all excise and employment taxes
(including, without limitation, penalties and interest) imposed on any Gross-up
Payment(s) as well as any loss of deduction caused by or related to the Gross-up
Payment(s).

 

(ii)          Subject to the provisions of Section 4.2(f)(iii), all
determinations required to be made under this Section 4.2(f), including whether
and when a Gross-up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determinations, shall be
made by the outside accounting firm that then audits the Company's financial
statements (the "Accounting Firm"), which Accounting Firm shall provide detailed
supporting calculations both to the Company and to the Executive within fifteen
(15) business days of receipt of notice from the Company or the Executive that
there has been or will be a Payment. In the event that the Accounting Firm is
serving as the accountant or auditor for the Person effecting the Change in
Control, the Executive shall appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the "Accounting Firm" hereunder). All fees and expenses
of the Accounting Firm shall be paid solely by the Company. If the Accounting
Firm determines that no Excise Tax is payable by the Executive, it shall furnish
the Executive with a written opinion that failure to report the Excise Tax on
the Executive's applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive in the
absence of a material mathematical or legal error. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that the
Gross-Up Payments will not have been made by the Company that should have been
made or that the Gross-Up Payments will have been made that should not have been
made, in each case consistent with the calculations required to be made
hereunder. In the event that the

 

3272306.4

- 12 -

EVP/SVPII Termination Compensation Agreement

 



 

Company exhausts its remedies pursuant to Section 4.2(f)(iii) below and a
payment of any Excise Tax or any interest, penalty or addition to tax related
thereto is determined to be due, the Accounting Firm shall determine the amount
of the underpayment of Excise Taxes that has occurred and such underpayment and
interest, penalty or addition to tax shall be promptly paid by the Company to
the Internal Revenue Service in satisfaction of the Company's original
withholding obligations. In the event that the Accounting Firm determines that
an overpayment of Gross-Up Payment(s) has occurred, the Executive shall be
responsible for the immediate repayment to the Company of such overpayment with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that the Executive shall have no duty or obligation
whatsoever to repay such overpayment if Executive's receipt of the overpayment,
or any portion thereof, is included in the Executive's income and the
Executive's repayment of the same is not deductible by the Executive for federal
or state income tax purposes.

 

(iii)        The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment of
the Excise Tax. Such notification shall be given as soon as practicable but no
later than ten (10) business days after the Executive is informed in writing of
such claim by the Internal Revenue Service and the notification shall apprise
the Company of the nature of the claim and the date on which such claim is
required to be paid. The Executive shall not pay such claim prior to the
expiration of a 30-day period following the date on which the Executive has
given such notification to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is required). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

 

(A)         give the Company any information reasonably requested by the Company
relating to such claim;

 

(B)         take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 

(C)         cooperate with the Company in good faith in order to effectively
contest such claim; and

 

(D)         permit the Company to participate in any proceedings relating to
such claim;

 

provided, however, that the Company shall bear and pay all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest, and shall indemnify and hold the Executive harmless, on an after-tax
basis to the Executive, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such contest. Without
limitation on the foregoing provisions of this Section 4.2(f), the Company shall

 

3272306.4

- 13 -

EVP/SVPII Termination Compensation Agreement

 



 

control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction or in one or more
appellate courts, as the Company shall determine.

 

4.3          Death. If the Executive's employment is terminated by reason of the
Executive's death during the Employment Period (either prior or subsequent to a
Change in Control), this Agreement shall terminate without further obligations
to the Executive's legal representatives under this Agreement, other than for
payment of Accrued Obligations (as defined in Section 4.1(a)) (which shall be
paid to the Executive's estate or beneficiary, as applicable, in a lump sum in
cash within thirty (30) days of the Date of Termination) and any other benefits
to which the Executive's beneficiaries are entitled under the terms of any of
the Company's benefit plans or programs, including death benefits pursuant to
the terms of any plan, policy, or arrangement of the Company. Payment under any
long term cash incentive plan or other incentive compensation plan shall be
determined and governed solely by the terms of the applicable plan.

 

4.4          Disability. If the Executive's employment is terminated by reason
of the Executive's Disability during the Employment Period (either prior or
subsequent to a Change in Control), this Agreement shall terminate without
further obligations to the Executive, other than for (i) payment of Accrued
Obligations (as defined in Section 4.1(a)) (which shall be paid to the Executive
in a lump sum in cash within thirty (30) days of the Date of Termination) and
(ii) the timely payment or provision of any other benefits to which the
Executive is entitled under the terms of any of the Company's benefit plans or
programs, including Disability benefits pursuant to the terms of any plan,
policy or arrangement of the Company. Payment under any long term cash incentive
plan or other incentive compensation plan shall be determined and governed
solely by the terms of the applicable plan.

 

4.5         Termination by the Company for Cause, Voluntary Termination by the
Executive, or Untimely Termination for Good Reason Prior to a Change in Control.
During the Employment Period, if the Executive's employment shall be terminated:
(i) by the Company for Cause, either prior or subsequent to a Change in Control,
or (ii) voluntarily by the Executive for any reason other than Good Reason,
either prior to or subsequent to a Change in Control, or (iii) by the Executive
for Good Reason prior to a Change in Control but after the forty-five (45) day
period for such termination as set forth in Section 4.1 of this Agreement, then
this Agreement shall terminate without further obligations to the Executive,
other than for (y) payment of the Executive's Accrued Obligations (as defined in
Section 4.1(a)) (which shall be paid to the Executive in a lump sum in cash
within thirty (30) days of the Date of Termination), and (z) the timely payment
or provision of any other benefits to which Executive is entitled under the
terms of any of the Company's benefit plans or programs. Payment under any long
term cash incentive plan or other incentive compensation plan shall be
determined and governed solely by the terms of the applicable plan.

 

 

3272306.4

- 14 -

EVP/SVPII Termination Compensation Agreement

 



 

 

4.6          Non-Exclusivity of Rights. Except as provided in Sections 4.1(d)
and 4.1(e) or 4.2(d) and 4.2(e), nothing in this Agreement shall prevent or
limit the Executive's continuing or future participation in any plan, program,
policy or practice provided by the Company and for which the Executive may
qualify. Amounts which are vested benefits of which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of, or any other
contract or agreement with, the Company at or subsequent to the Date of
Termination, shall be payable in accordance with such plan, policy, practice or
program or contract or agreement.

 

4.7          Full Settlement. The Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
provided in Sections 4.1(d) and 4.2(d), such amounts shall not be reduced
whether or not the Executive obtains other employment. The Company agrees to pay
promptly as incurred, to the full extent permitted by law, all legal fees and
expenses which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive regarding the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Code Section 7872(f)(2)(A).

 

4.8          Conditions To Payments. To be eligible to receive (and continue to
receive) and retain the payments and benefits described in Sections 4.1(b) - (e)
or Sections 4.2(b) – (e), the Executive must comply with the terms of paragraph
5, and must execute and deliver to the Company an agreement, in form and
substance satisfactory to the Company, effectively releasing and giving up all
claims the Executive may have against the Company and its subsidiaries,
shareholders, successors and affiliates (and each of their respective employees,
officers, plans and agents) arising out of or based upon any facts or conduct
occurring prior to that date, and reaffirming and agreeing to comply with the
terms of this Agreement and any other agreement signed by the Executive in favor
of the Company or any of its subsidiaries or affiliates. The agreement will be
prepared by the Company and provided to the Executive at the time the
Executive's employment is terminated or as soon as administratively practicable
thereafter. The agreement also will require the Executive, among other things,
to consult with Company representatives, and voluntarily appear as a witness for
trial or deposition (and to prepare for any such testimony) in connection with,
any claim which may be asserted by or against the Company, or any business
matter concerning the Company or any of its transactions or operations. The
Company will have no obligations to make the payments and/or provide the
benefits specified in Sections 4.1(b) – (e) or Sections 4.2(b) – (e) specified
above, when applicable, unless and until the Executive signs and delivers the
agreement described in this Section 4.8 and all conditions to the effectiveness
of the release and waiver (including but not limited to the expiration of any
applicable time period

 

3272306.4

- 15 -

EVP/SVPII Termination Compensation Agreement

 



 

to consider signing the agreement or to revoke acceptance without any action
being taken to revoke acceptance or otherwise invalidate the agreement) have
been satisfied.

 

4.9          Key Employee Six Month Deferral. Notwithstanding anything to the
contrary in this Section 4, a "Specified Employee" may not receive a payment of
nonqualified deferred compensation, as defined in Code Section 409A and the
regulations thereunder, until at least six months after a Date of Termination.
Any payment of nonqualified deferred compensation otherwise due in such six
month period shall be suspended and become payable at the end of such six month
period.

 

A "Specified Employee," for each calendar year, means an employee who is a key
employee, as defined by the Company in accordance with Section 409A and the
regulations thereunder.

 

Section 5:

Non-Competition.

 

The provisions of this Section 5 and any related provisions shall survive
termination of this Agreement and/or Executive's employment with the Company and
do not supersede, but are in addition to and not in lieu of, any other
agreements signed by Executive concerning non competition, confidentiality,
solicitation of employees, or trade secrets (whether included in a stock option
agreement or otherwise), and are included in consideration for the Company
entering into this Agreement. Executive's right to receive and retain the
benefits specified in Sections 4.1(b) – (e) or Sections 4.2(b) – (e) are
conditioned upon Executive's compliance with the terms of this Section 5:

 

 

5.1

Non-Compete Agreement.

 

5.1(a)     During the Executive's employment with the Company and during the
period beginning on the date the Executive's employment with the Company
terminates and ending one (1) year thereafter (i.e., on the anniversary of the
date the Executive's employment terminates), the Executive shall not, without
prior written approval of the Company's Chief Executive Officer, become an
officer, employee, agent, partner, or director of, or provide any services or
advice to or for, any business enterprise in substantial direct competition (as
defined in Section 5.1(b)) with the Company. The above constraint shall not
prevent the Executive from making passive investments, not to exceed five
percent (5%), in any enterprise where Executive's services or advice is not
required or provided.

 

5.1(b)    For purposes of Section 5.1, a business enterprise with which the
Executive becomes associated as an officer, employee, agent, partner, or
director shall be considered in substantial direct competition, if such entity
competes with the Company in any business in which the Company or any of its
direct or indirect subsidiaries is engaged or provides services or products of a
type which is marketed, sold or provided by the Company or any of its
subsidiaries or affiliates (including but not limited to any product or service
which the Company or any such other entity is developing) within any State or
country where the Company or any such affiliate or subsidiary then

 

3272306.4

- 16 -

EVP/SVPII Termination Compensation Agreement

 



 

provides or markets (or plans to provide or market) any service or product as of
the date the Executive's Company employment terminates.

 

5.1(c)     During the Executive's employment with the Company and during the
period beginning on the date the Executive's employment with the Company
terminates and ending one (1) year thereafter (i.e., on the anniversary of the
date the Executive's employment terminates), the Executive shall not, without
prior written approval of the Company's Chief Executive Officer, directly or
indirectly, solicit, provide to, take away, or attempt to take away or provide
to any customer or solicited prospect of the Company or any of its subsidiaries
any business of a type which the Company or such subsidiary provides or markets
or which is competitive with any business then engaged in (or product or
services marketed or planned to be marketed) by the Company or any of its
subsidiaries; or induce or attempt to induce any such customer to reduce such
customer's business with that business entity, or divert any such customer's
business from the Company and its subsidiaries; or discuss that subject with any
such customer.

 

5.1(d)    During the Executive's employment with the Company and during the
period beginning on the date the Executive's employment with the Company
terminates and ending one (1) year thereafter (i.e., on the first anniversary of
the date Executive's employment terminates), the Executive shall not, without
prior written approval of the Company's Chief Executive Officer, directly or
indirectly solicit the employment of, recruit, employ, hire, cause to be
employed or hired, entice away, or establish a business with, any then current
officer, office manager, staffing coordinator or other employee or agent of the
Company or any of its subsidiaries or affiliates (other than non-supervisory or
non-managerial personnel who are employed in a clerical or maintenance position)
or any other such person who was employed by the Company or any of its
subsidiaries or affiliates within the twelve (12) months immediately prior to
the date the Executive's employment with the Company terminated; or suggest to
or discuss with any such employee the discontinuation of that person's status or
employment with the Company or any of its subsidiaries and affiliates, or such
person's employment or participation in any activity in competition with the
Company or any of its subsidiaries or affiliates.

 

5.2          Confidential Information. The Executive has received (and will
receive) under a relationship of trust and confidence, and shall hold in a
fiduciary capacity for the benefit of the Company, all "Confidential
Information" and secret or confidential information, knowledge or data relating
to the Company or any of its affiliated companies or direct or indirect
subsidiaries, and their respective businesses, which shall have been obtained by
the Executive during the Executive's employment by the Company and which shall
not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). During the
Executive's employment with the Company and after termination of the Executive's
employment with the Company, the Executive shall never, without the prior
written consent of the Company, or as may otherwise be required by law or legal
process, use (other than during Executive's employment with the Company for the
benefit of the Company), or communicate, reveal, or divulge any such
information, knowledge or data, to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 5.2

 

3272306.4

- 17 -

EVP/SVPII Termination Compensation Agreement

 



 

constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement. "Confidential Information" means
confidential and/or proprietary information and trade secrets of or relating to
the Company or any of its subsidiaries and affiliates (and includes information
the disclosure of which might be injurious to those companies), including but
not limited to information concerning personnel of the Company or any of its
subsidiaries and affiliates, confidential financial information, customer or
customer prospect information, information concerning temporary staffing
candidates, temporary employees, and personnel, temporary employee and customer
lists and data, methods and formulas for estimating costs and setting prices,
research results (such as marketing surveys, or trials), software, programming,
and programming architecture, enhancements and developments, cost data (such as
billing, equipment and programming cost projection models), compensation
information and models, business or marketing plans or strategies, new products
or marketing strategies, deal or business terms, budgets, vendor names,
programming operations, information on proposed acquisitions or dispositions,
actual performance compared to budgeted performance, long-range plans, results
of internal analyses, computer programs and programming information, techniques
and designs, business and marketing plans, acquisition plans and strategies,
divestiture plans and strategies, internal valuations of Company assets, and
trade secrets, but does not include information generally known in the
marketplace. In addition, Confidential Information includes information of
another company given to the Company with the understanding that it will be kept
information confidential. All Confidential Information described herein is and
constitutes trade secret information (regardless of whether the same is legally
determined to be a trade secret) and is not the property of the Executive.

 

5.3          Non Disparagement. The Executive will never criticize, denigrate,
disparage, or make any derogatory statements about the Company or its respective
business plans, policies and practices, or about any of the Company's officers,
employees or former officers or employees, to customers, competitors, suppliers,
employees, former employees, members of the public, members of the media, or any
other person; nor shall the Executive harm or in any way adversely affect the
reputation and goodwill of the Company. Nothing in this paragraph shall preclude
or prevent the Executive from giving truthful testimony or information to law
enforcement entities, administrative agencies or courts or in any other legal
proceedings as required by law.

 

5.4      Provisions Relating To Non Competition, Non Solicitation And
Confidentiality. The provisions of this Section 5 survive the termination of
Executive's employment and this Agreement and shall not be affected by any
subsequent changes in employment terms, positions, duties, responsibilities,
authority, or employment termination, permitted or contemplated by this
Agreement. To the extent that any covenant set forth in this Section 5 of this
Agreement shall be determined to be invalid or unenforceable in any respect or
to any extent, the covenant shall not be void or rendered invalid, but instead
shall be automatically amended for such lesser term, to such lesser extent, or
in such other lesser degree, as will grant the Company the maximum protection
and restrictions on the Executive's activities permitted by applicable law in
such circumstances. In cases where there is a dispute as to the right to
terminate the Executive's employment or the basis for such termination, the term
of any covenant set forth in Section 5 shall commence as of the date specified
in the Notice of

 

3272306.4

- 18 -

EVP/SVPII Termination Compensation Agreement

 



 

Termination and shall not be deemed to be tolled or delayed by reason of the
provisions of this Agreement. The Company shall have the right to injunctive
relief to restrain any breach or threatened breach of any provisions in this
Section 5 in addition to and not in lieu of any rights to recover damages or
cease making payments under this Agreement. The Company shall have the right to
advise any prospective or then current employer of Executive of the provisions
of this Agreement without liability. The Company's right to enforce the
provisions of this Agreement shall not be affected by the existence, or
non-existence, of any other similar agreement for any other executive, or by the
Company's failure to exercise any of its rights under this Agreement or any
other similar agreement or to have in effect a similar agreement for any other
employee.

 

Section 6:

Successors.

 

6.1          Successors of Executive. This Agreement is personal to the
Executive and, without the prior written consent of the Company, the rights (but
not the obligations) shall not be assignable by the Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive's legal representatives.

 

6.2          Successors of Company. This Agreement is freely assignable by the
Company and its successors/assignees. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company or the
division in which the Executive is employed, as the case may be, to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to terminate the Agreement at his option on or after
the Change in Control Date for Good Reason.

 

Section 7:

Miscellaneous.

 

7.1          Other Agreements. This Agreement supersedes all prior dated
agreements, letters and understandings concerning employment or severance
benefits payable to the Executive, either before or after a Change in Control.
The Board may, from time to time in the future, provide other incentive programs
and bonus arrangements to the Executive with respect to the occurrence of a
Change in Control that will be in addition to the benefits required to be paid
in the designated circumstances in connection with the occurrence of a Change in
Control. Such additional incentive programs and/or bonus arrangements will
affect or abrogate the benefits to be paid under this Agreement only in the
manner and to the extent explicitly agreed to by the Executive in any such
subsequent program or arrangement. This Agreement does not supersede or affect
in any way the validity of any agreement signed by Executive concerning
confidentiality, stock options, post-employment competition, non solicitation of
business, accounts or employees, or agreements of a similar type or nature; and
any provisions of this Agreement shall be in addition to and not in lieu of (or
replace) any such other agreements.

 

 

3272306.4

- 19 -

EVP/SVPII Termination Compensation Agreement

 



 

 

7.2          Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses as set forth below; provided that all notices to the
Company shall be directed to the attention of the Board of Directors, or to such
other address as one party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

 

Notice to the Executive:

 

742 Mark Wesley Lane

Ballwin, MO 63021

 

Notice to the Company:

 

RehabCare Group, Inc.

7733 Forsyth Boulevard

Suite 2300

St. Louis, Missouri 63105

Att: Board of Directors

 

7.3          Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

7.4         Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

7.5         Waiver. The Executive's or the Company's failure to insist upon
strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

 

7.6          Section 409A Compliance. The parties intend that all provisions of
this Agreement comply with the requirements of Code Section 409A to the extent
applicable. No provision of this Agreement shall be operative to the extent that
it will result in the imposition of the additional tax described in Code Section
409A(a)(1)(B)(i)(II) and the parties agree to revise the Agreement as necessary
to comply with Section 409A and fulfill the purpose of the voided provision.
Nothing in this Agreement shall be interpreted to permit accelerated payment of
nonqualified deferred compensation, as defined in Section 409A, or any other
payment in violation of the requirements of such Code Section 409A.

 

 

3272306.4

- 20 -

EVP/SVPII Termination Compensation Agreement

 



 

 

IN WITNESS WHEREOF, the Executive and the Company, pursuant to the authorization
from its Board, have caused this Agreement to be executed in its name on its
behalf, all as of the day and year first above written.

 

 

/s/ Michael R. Garcia                                            

Michael R. Garcia

 

REHABCARE GROUP, INC.

 

 

 

By

/s/ John H. Short                                   

 

John H. Short

 

 

President and Chief Executive Officer

 

 

 

 

3272306.4

- 21 -

EVP/SVPII Termination Compensation Agreement

 

 

 